       Case 4:19-cv-03718 Document 1 Filed on 09/27/19 in TXSD Page 1 of 4



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 S PARKERS PROPERTY LLC,                         §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §    Case No. 4:19-cv-3718
 WESTCHESTER SURPLUS LINES                       §
 INSURANCE COMPANY,                              §
                                                 §
        Defendant.                               §

                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Westchester Surplus Lines

Insurance Company (“Westchester”) files this Notice of Removal, and would respectfully show

the Court the following:

                                          Introduction

        1.     On August 21, 2019 the Plaintiff, S Parkers Property LLC (“Plaintiff”), filed a

lawsuit against Westchester in Cause No. 2019-58324; S Parkers Property LLC v. Westchester

Surplus Lines Insurance Company; In the 152nd Judicial District Court of Harris County, Texas.

A certified copy of the Original Petition is attached as Exhibit 1. Westchester was served with the

Original Petition on August 29, 2019.

        2.     Westchester timely filed this Notice of Removal within the 30-day deadline

required by 28 U.S.C. §1446(b).

                                        Bases for Removal

        3.     Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:
        Case 4:19-cv-03718 Document 1 Filed on 09/27/19 in TXSD Page 2 of 4



                a.      Plaintiff is a citizen of Texas. It is a Texas single member LLC. Its sole

                        member is Seong Y. Park, who is a citizen of Texas.

                b.      Westchester is a Georgia corporation with its principal place of business in

                        Philadelphia, Pennsylvania. Therefore, Westchester is a citizen of Georgia

                        and Pennsylvania.

        4.      Plaintiff alleges in its Original Petition that it seeks monetary relief of more than

$1,000,000.00. Accordingly, the amount in controversy is in excess of the sum of $75,000.00. All

requirements are met for removal under 28 U.S.C. §§ 1332 and 1441(b).

        5.      Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending.

        6.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 152nd Judicial District Court of Harris County, Texas and all parties.

        7.      All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. §1446(a). Those filings consist of Exhibit 1 as described

above, and the following additional filings, as required by Local Rule 81:

        Exhibit 2:      All executed process in the case;

        Exhibit 3:      All answers to pleadings;

        Exhibit 4:      The docket sheet;

        Exhibit 5:      An index of matters being filed;

        Exhibit 6:      List of all counsel of record and parties represented

                                            Jury Demand

        8.      Pursuant to Federal Rule of Civil Procedure 38, Westchester demands a trial by

jury.




Notice of Removal                                                                                 Page 2
       Case 4:19-cv-03718 Document 1 Filed on 09/27/19 in TXSD Page 3 of 4



                                               Prayer

        Defendant, Westchester Surplus Lines Insurance Company, respectfully gives notice that

this state court action has been removed and placed on this Court’s docket for further proceedings.

Defendant further requests any additional relief to which it is justly entitled.

                                                        Respectfully submitted,

                                                        COZEN O’CONNOR

                                                        s/ Joseph A. Ziemianski
                                                        Joseph A. Ziemianski
                                                        Attorney-in-Charge
                                                        Texas State Bar No. 00797732
                                                        Southern District of Texas Bar No. 25915
                                                        Karl A. Schulz
                                                        Texas State Bar No. 24057339
                                                        Southern District of Texas Bar No. 884614
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905
                                                        E-mail: jziemianski@cozen.com
                                                        E-mail: kschulz@cozen.com

                                                        OF COUNSEL:

                                                        COZEN O’CONNOR
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905

                                                        ATTORNEYS FOR DEFENDANT
                                                        WESTCHESTER SURPLUS LINES
                                                        INSURANCE COMPANY




Notice of Removal                                                                            Page 3
       Case 4:19-cv-03718 Document 1 Filed on 09/27/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing instrument was served via the
Court’s electronic filing system on September 27, 2019 to:

        Mr. Shane McClelland
        Law Offices of Shane McClelland
        440 Cobia Drive, Suite 101
        Katy, Texas 77494
        Counsel for Plaintiff, S Parkers Property LLC


                                                    s/ Joseph A. Ziemianski
                                                    Joseph A. Ziemianski




Notice of Removal                                                                           Page 4
